 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 1 of 7 PageID #: 266




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

JASON T. O’NEIL,                         :
                                         :
             Plaintiff,                  :
                                         :
                                         :
             v.                          : Civ. No. 20-319-RGA
                                         :
DR. JORDAN CUNNINGHAN, et al.,           :
                                         :
             Defendants.                 :
                                         :

                                    MEMORANDUM

                            11 day of June, 2021, having reviewed this matter and
       At Wilmington, this ____

considered the pending motions (D.I. 14, 15, 16, 17, 18, 26, 29, 33) the Court finds as

follows:

       1.    Background. Plaintiff Jason T. O’Neil, an inmate at the James T.

Vaughn Correctional Center in Smyrna, Delaware, filed this lawsuit pursuant to 42

U.S.C. § 1983. He proceeds pro se and was granted leave to proceed in forma

pauperis. As of April 19, 2021, all proceedings against Connections Community

Support Programs, Inc. and its employee(s) were stayed pursuant to Section 362(a) of

the Bankruptcy Code, 11 U.S.C. § 362(a). (See D.I. 35).

       2.    Motion to Extend Time for Discovery. Plaintiff seeks additional time to

conduct discovery. (D.I. 14). The motion will be be dismissed as premature, as a

scheduling and discovery order has not yet been entered.

       3.    Requests for Counsel. Plaintiff previously sought counsel. His request

was denied without prejudice to renew on November 30, 2020. (D.I. 13). Since then
                                                   1
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 2 of 7 PageID #: 267




he has filed several requests for counsel. (D.I. 14, 18, 29, 33). Plaintiff seeks counsel

on the grounds that he no longer has help from another inmate (D.I. 14); the medical

issues are complex, documents are needed, and he is disabled (D.I. 18); and he is

mentally ill (D.I. 29, 33). Plaintiff submitted documents to support his claim of mental

illness. In light of the submissions, the Court addresses whether Plaintiff is competent

within the meaning of Fed. R. Civ. P. 17(c) and considers his request for counsel.

       4.     The district court has a responsibility to inquire sua sponte under Fed. R.

Civ. P. 17(c)(2), whether a pro se litigant is incompetent to litigate his action and

therefore, is entitled to either appointment of a guardian ad litem or other measures to

protect his rights. Powell v. Symons, 680 F.3d 301, 303, 307 (3d Cir. 2012). Rule

17(c)(2) provides, “The court must appoint a guardian ad litem-or issue another

appropriate order-to protect a minor or incompetent person who is unrepresented in an

action.”

       5.     Rule 17(c) applies “[i]f a court [is] presented with evidence from an

appropriate court of record or a relevant public agency indicating that the party had

been adjudicated incompetent, or if the court receive[s] verifiable evidence from a

mental health professional demonstrating that the party is being or has been treated for

mental illness of the type that would render him or her legally incompetent.” Powell,

680 F.3d at 307 (citing Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 201 (2d

Cir. 2003)). The court “need not inquire sua sponte into a pro se plaintiff’s mental

competence based on a litigant’s bizarre behavior alone, even if such behavior may

suggest mental incapacity,” but “if there has been a legal adjudication of incompetence

and that is brought to the court's attention, the Rule’s provision is brought into play.” Id.
                                                     2
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 3 of 7 PageID #: 268




The decision whether to appoint a next friend or guardian ad litem rests with the sound

discretion of the district court. Id. at 303.

       6.     In support of his requests for counsel, Plaintiff submitted a July 15, 2012

Order entered by the Superior Court of the State of Delaware in and for New Castle

County for diagnostic testing of Plaintiff’s brain including an EEG and a PET scan. (D.I.

34 at 1- 7). He also provided the Court with a September 9, 2012 Neuropsychological

Assessment (id. at 8-23); a December 10, 2012 Forensic Mental Health Examination

(id. at 39-55), and a 2013 Forensic Mental Health Examination (id. at 24-37). The

evidence suffices to place the Court on notice that Plaintiff is possibly incompetent.

Thus, the Court examines the record in connection with Plaintiff’s competency, pursuant

to Rule 17(c).

       7.     Plaintiff has an extensive psychiatric history. Plaintiff provided a Court

Order for diagnostic testing of brain, but did not submit test results for the EEG or the

PET scan. A September 9, 2012 Neuropsychological Assessment was conducted

upon request of Plaintiff’s defense attorney in Plaintiff’s criminal case. (D.I. 34 at 8). It

assessed Plaintiff’s cognitive, motor, behavioral, language, executive functioning, and

emotional functioning. (Id.). The licensed psychologist found that Plaintiff did not

present with any significant impediments to his competency to proceed to trial. (Id. at

18).

       8.     A December 10, 2012 Forensic Mental Health Examination was

conducted by a licensed psychologist pursuant to an October 11, 2012 Court Order.

(Id. at 39). The purpose of the exam was to provide the Court with information relevant

to Plaintiff’s mental state at the time of his offense. The psychologist stated that he did
                                                     3
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 4 of 7 PageID #: 269




not believe Plaintiff suffered from any disorder that would have substantially disturbed

his thinking, feeling or behavior at the time of his alleged offense. (Id. at 55). He

opined that Plaintiff’s actions at the time of the offense can be more readily ascribed to

his generally antisocial personality style than to a mental illness. (Id.). The

psychologist concluded that based upon available evidence that Plaintiff’s mental state

at the time of his alleged offense was not consistent with the mental state required for a

finding of guilty but mentally ill. (Id.).

       9.      A 2013 Forensic Mental Health Examination was made while Plaintiff was

housed at the Delaware Psychiatric Center in January and February 2013. (Id. at 24).

The licensed psychologist concluded that Plaintiff likely meets the criteria for Attention-

Deficit/Hyperactivity Disorder and exhibits a number of antisocial personality features.

(Id. at 34, 36). The licensed psychologist recommended that Plaintiff return to the

Department of Correction for continued care. (Id. at 24).

       10.     The medical evidence is not current. It is eight to nine years old.

Notably, there were no findings of incompetency by the three licensed psychologists

who examined him. For these reasons, the Court finds that the medical evidence of

record is insufficient to support a finding of incompetency.

       11.     Plaintiff has previously filed two cases in this Court. His litigation history

indicates he is able to adequately represent himself. In the instant case, he has filed

numerous motions and his Complaint was adequately pled to allow him to proceed

against several defendants.

       12.     The Court has considered the medical evidence of record in conjunction

with its own experience with Plaintiff, and finds that the evidence does not support a
                                                      4
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 5 of 7 PageID #: 270




finding of incompetency. Inasmuch as there is no substantial question regarding the

competence of Plaintiff, it is not necessary to conduct a “full blown” Rule 17(c)

competency hearing. For the above reasons, the Court finds that it is unnecessary to

appoint a guardian or counsel to represent Plaintiff’s interests.

       13.      The Court now turns to Plaintiff’s requests for counsel.      A pro se litigant

proceeding in forma pauperis has no constitutional or statutory right to representation by

counsel.     See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993).       However, representation by counsel may be

appropriate under certain circumstances, after a finding that a plaintiff’s claim has

arguable merit in fact and law.     Tabron, 6 F.3d at 155.

       14.      After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel.        Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include: (1) the

merits of the plaintiff’s claim; (2) the plaintiff’s ability to present his or her case

considering his or her education, literacy, experience, and the restraints placed upon

him or her by incarceration; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff’s ability to pursue such

investigation; (5) the plaintiff’s capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at

155-56.      The list is not exhaustive, nor is any one factor determinative.     Tabron, 6

F.3d at 157.



                                                        5
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 6 of 7 PageID #: 271




        15.   I have reviewed the docket in this case as well as Plaintiff’s filings.

Throughout, Plaintiff has ably represented himself in this matter. He has filed

numerous motions and adequately responded to a pending motion to dismiss.               Upon

consideration of the entire record, I have concluded that counsel is not necessary at this

time.   Therefore, the Court will deny Plaintiff’s requests for counsel without prejudice to

renew

        16.   Motions to Amend. Plaintiff has filed several motions to amend. (D.I.

15, 17, 26). The motions to amend all concern claims raised against Connections’

employees. As noted, all proceedings in which they are involved are stayed.

Therefore, the motions will be dismissed without prejudice to renew upon the lifting of

the stay.

        17.   Motion for Injunctive Relief. Plaintiff seeks injunctive relief. (D.I. 6).

He asserts retaliation by medical defendants for refusal to treat his medical needs and

asks the Court to enter an order to be treated by a different physician and to keep a

nurse away from him. (Id.). The motion raises issues regarding medical Defendants.

Again, all proceedings in which they are involved are stayed. Therefore, the motion will

be dismissed without prejudice to renew upon the lifting of the stay.

        18.   Voluntary Dismissal. Plaintiff’s notice of voluntary dismissal of

Defendant Dr. Emilia Adah is construed as a motion to voluntarily dismiss pursuant to

Fed. R. Civ. P. 41. (D.I. 28). The motion will be granted and Dr. Adah will be

dismissed as a defendant.




                                                     6
 Case 1:20-cv-00319-RGA Document 36 Filed 06/11/21 Page 7 of 7 PageID #: 272




       19.    Conclusion. For the above reasons, the Court will: (1) dismiss as

premature Plaintiff’s motion for an extension of time for discovery (D.I. 14); (2) deny

without prejudice to renew Plaintiff’s requests for counsel (D.I. 14, 18, 29, 33);

(3) dismiss without prejudice to renew upon lifting of the stay Plaintiff’s motions to

amend (D.I. 15, 17, 26) and motion for injunctive relief (D.I. 16; and (4) grant Plaintiff’s

motion to voluntarily dismiss pursuant to Fed. R. Civ. P. 41. (D.I. 28). An appropriate

order will be entered.




                                                  __/s/ Richard G. Andrews_________
                                                  UNITED STATES DISTRICT JUDGE

Dated: June 11, 2021
       Wilmington, Delaware




                                                     7
